i




             OFFICE   OF   THE   ATTORNEY      GENERAL   OF   TEXAS
                                     AUSTINI




gollorableY. D. Bryan
cmty   Attorney, hst¶n      county
~llvllle, Texas

mar   sir:                           opinion Ilo. O-7086

                                     Rex    Under
                                            the oounty olerk




      ~sxrs, &s.autharl$y    to recoa  the sboveuatlomd     &
      strumoats ,aad +f ~80, ia vhat records should they be
      plaoed .l
gonombls    W. D. Bryan,   page




          The ooplea of the instruments referred to by you In
aaid request are ~II follovsx
         QASIC:   Ltr Hqa 1421~3G4neral Hospital, APO
    465, dtd 26 Jul 45. Subjt Roquost for Urrirge.
    201-Voskanp, Audrey A. (0) (26 Jul 45)          3rd Ind. wU/kcmn
    &DQlJAlWS,UWISDSTAl3CS          FORCES, IRDIARURU          TERATRR,
    APO 885
    9 A-t       1945.
    TOi     Ccmundlug Osneral, Base Seotlon, U.S.F., I.&T.,
    APO 465.

         "1% Permiaslon to mrrJ      on or riter date of this
    lndoreeaiont under the provisions and rostrlotloaa, OS
    Ciraulrr 37, this Eeadquartors, 19 April 1945. Appll-
    cud*   a,ttentioa   vi11 be direote~ partlculmly  to pars-
    graph e&or     Clroulrr 37;

         ‘2.  It 1s d&red   that..thls e ll&lon  be returned
    bf~Wlorsqmentth.reon  indiaatingte f? &to andplroe  that
    rrrlage vas oonsummated.

            *BT COMJURD OF LIEUlZRAlfT   QRNElUL   UliXXSRt




     l
     3‘“3::
     '57172/2Cl-Vosbrap, Audre; A.       (0)   4th lad.       Adm/VCI/jdl.
     HmD@JARl’RRs BARR BECTIOR,     IICDIX BUiUU TRRATRR, Iso       465,
     1s hguot    194%

     Toi    Comnandlng OfSLoer,   l&nd    Qenenl   Hospltrl, IBT,
    APO 465.
    Attention is invited  to 3rd Xndorsanent for oacnplirnoe.
         BY ColQullD OF ~RIQADISCR QHRERAL LIElILMDt



                                                   xaj. Slg Corps,
                                                   Aart Dir. Adm Div.
gmorable W. 0. Bryan, pags 3


    "Mason E. Teylor
     MA3OR R. TAYLOR
     26 Lt, MAC
     Peru Offloor
                         ------------
                            UXITHD STATRS ARMY

    “THIS           that on the l3oveatssnthday or Alqlmt
             CERTIFIRS
    in the year 1945 Henry Gustav Sohonenberg and Audmy
    Ann Vodump vem by PLO .rraltedin Holy Xatrlaony at
    lCalalkuada,Indie, sccolding to the Ordlmu~ce OS Qod
    awl the Lovs of the Btate of Authority O&.1.%    Theater.

    lUltM SSeS
            Paul Y. Blcme~or            Eduln~..Klmbrough
            Ruth FLrsohlng              ChaplaIn, United States J.r?~y.~
                               4~U.U'


          AAide 4606, VO=-'~     IPnokt0d Cl~ll StrtUtaej   whloh
bas to do vith the rsoording oi ~~rrlaga llosrmse~'by a county
clerk, xyada as follows:

          'Reoord and mtumqf    lloerue.  The Clerk-rhll
     mcord all lliaenrea ~0 lmued by him In 8 Well bound
    .book kept for that purpom.   It aball be the duty of
    th0 pen~80ie~mi~ing        the fit08 0rPrtriPonJt0   in-
    dona the mame on the lloe~i~urd    iMurn it to the
    countr olerk vltbln slxt~.dnyr-rtter thq oelebntlon
    Uof0;~i.d; suah return till be reoordedvlth‘the
            .

          Artlole 6591, vhlab has to.do with the dutler oi the
county ale* +s a reoomlep, 1r.m ?ollovrr

         lR e a o r .daCounty
                         ?s olerkl mbell be the reoordera
    for their mspootlve   oouutlesj   they rhll provide and
    kse in their offloem veil bound book6 In vhloh they
    a&     record all lmtmmenta     of vrltlng ruthorlmd or
    mqplmd    to k reoomled'ln the oounty olerk'e oiiloo
    ln the namer herel.tufter provided.'
Bonoreble W. D. Bryan, pugs 4


          In further preaorlbl   same   of the duties of the county
                              T 1 provides as followst
clerk as a recorder, Article 19
         'Recorders. They shall be ax-ofSIoIo recorders
    for their several oountlom, snd (16 such shmll reoord
    In suitable book6 to be procured for that purpose all
    dseda, mortgage6 and other ln6trumants required or
    perPItted by law to be moordedl  thay shall be the
    kespers OS suoh reoord book6, snd shall keep the
    aame properly Indexid, arrrtlgsdsnd preserved."
          Under the above stetutss, a oounty olork 18 rsqulred to
record all Mrr?.age licenses Issued-by him, but he 1s not raqulrod
to record aerrlege lIcen6es issued by 6.n offlof.61 of some other
county, state or.aouutry.' lie flad no statute prohlbltlng his re-
cording a merrldga lloen6s Issued by 6u oMIol61 OS soae other
county, strte or country; neither do vo find 6 st6tuteI;pai~l~;Uly
authorizing hia- recording of 6u.d marriage llaensos.
oplnIon, however, that he 1s prmlttad    to xwoord suoh n6&8g6
lIoen6esS inaludlng thet  heiulxaabove miermd   to and.sot' out,.@
th4 book ordInarlly used tor that. purpose,.or in the Ds'ed Reaords.

          Beton roooptlng such U&se       for reaoti, it 16 our'
Mther   oplnlon that the oounty clerk should roqulre m~affldavlt,
prw-     rokuovledged for reoord~~s pmsorlhed in Artlolms 6607
snd.663 , frm.eaeh OS the parties nuod     in said lloonse.tbat
they am the ldantlcrl p6rtles mod      thdw3.a. Ii either of said      *
p6r?les 1s ~dead, then said llaense sbauld: b6 rooeptod upon such
rfildavlt ~belng nurde by the one survlvlng: